The opinion of the court was delivered by
The record, which is in the form of an agreed statement of facts, with the finding of the judge of the district court of Oklahoma county thereon, shows *Page 515 
that on the 14th day of May, 1895, one John Richards filed, with the approval of the county attorney of Oklahoma county, an information, duly sworn to before a justice of the peace, charging one P. H. Brady with the commission of the crime of forgery. That on the preliminary examination, evidence, the substance of which is set out in the agreed statement of facts, was offered, and the justice of the peace discharged the defendant, and assessed the costs against the complaining witness, John Richards, from which judgment he appealed to the district court of Oklahoma county, and on the facts, as presented, the district court reversed the determination of the justice of the peace, and set aside the judgment assessing the costs against Richards, and taxed the same against Oklahoma county.
From this judgment the appeal is taken, and the cause is submitted here upon the agreement of attorneys for the parties that all informalities are expressly waived, and the cause submitted on its merits, and that either party may have the right to an oral argument, but that no briefs or written arguments need be filed.
There is nothing in the record to show what the amount of the costs assessed against Richards was, and the appeal appears to us to be, more than anything else, an attempt to get before hand, and in a case in which P. H. Brady is not interested as a party, (for he was discharged by the justice of the peace,) a construction upon the statute denouncing as a forgery the procuring of the signature of another to a written instrument by false pretenses. And this is done without any attempt to comply with the rules of the court which require that in criminal, as well as civil cases, the counsel shall brief the cause presented. *Page 516 
We cannot permit counsel to set aside these rules by agreement, and particularly will we not do this to gratify the desire of parties to get a construction upon a section of the criminal statutes, in a case where the party charged with the crime is not directly interested. The appeal is dismissed.
Scott, J., having presided in the court below, not sitting; all the other Justices concurring.